REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a metalens unit whereby the prior art does not teach or suggest the following: a metalens having a first surface abutting on an observation target, the plurality of first antennas each having a first refractive index and a first-antenna end surface constituting a part of the first surface; and a first intermediate portion provided between the first surface and the base portion such that a part is positioned between the plurality of first antennas, the first intermediate portion having a second refractive index different from the first refractive index and a first- intermediate-portion end surface constituting a remaining part of the first surface, and wherein a first antenna portion including the plurality of first antennas and the first intermediate portion is formed such that a one-dimensional arrangement constituted by the first-antenna end surfaces of which centers of gravity are positioned on at least one first reference line on the first surface among the first-antenna end surfaces of the plurality of first antennas includes an arrangement pattern in which at least one of a size of the first-antenna end surface, a shape of the first- antenna end surface, and a first arrangement pitch is changed along the first reference line, in combination with all other limitations set forth in the claim.
Regarding claim 10, applicant has sufficiently defined and claimed a semiconductor fault analysis method where the prior art does not teach or suggest the following steps: causing the metalens to abut on the semiconductor device such that the first surface faces the semiconductor device, the plurality of first antennas each having a first refractive index and a first-antenna end surface constituting a part of the first surface; and a first intermediate portion provided between the first surface and the base portion such that a part is positioned between the plurality of first antennas, the first intermediate portion having a second refractive index different from the first refractive index and a first-intermediate-portion end surface constituting a remaining part of the first surface, and wherein a first antenna portion constituted by the plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0224574 A1 Lee et al. 08-2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852